PER CURIAM.
The State of Florida appeals from a final order adjudicating the defendant incompetent to stand trial. The state argues that the trial court should have held an incompetency hearing pursuant to Florida Rule of Criminal Procedure 3.212, even though the defendant was adjudicated incompetent approximately three weeks previously in an unrelated case. We affirm the order of the trial court without prejudice to the state’s filing a new motion to adjudicate defendant’s competency to stand trial at this time.
Affirmed.